Eckert, C. J. On August 18, 1947, claimant, Grover C. Boston, an employee of the respondent in the Department of Public Works and Buildings, Division of Highways, while making adjustments to a mixer of bituminous materials at the Division’s storage yard near the village of Flora, Illinois, caught the fingers of his left hand between the mixer blades and the inside of the metal mixer drum. . Claimant’s left middle, ring, and little fingers were severely lacerated and mangled. Claimant was immediately taken to the office of Dr. Howard Tillman and Dr. H. D. Fehrenbacher, at Flora, where he received first aid. He was then taken to the 01-ney Sanitarium, where Dr. Frank Weber amputated the left ring finger and gave surgical áttention to the other fingers. Claimant returned to work on August 23, 1947, but continued under the care of Dr. Weber, who reported to the Division on November 2nd that claimant’s permanent disability was the loss of his third finger and the complete loss of use of his fourth or little finger. At the time of the accident, the claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the course of the employment. The claimant had no children under sixteen years of age dependent upon Mm for support at the time of Ms injury. Claimant has sustained the loss of the third finger of Ms left hand and the permanent and complete loss of use of the fourth finger of his left hand. For the loss of a tMrd finger claimant is entitled to fifty per cent of Ms average weekly wage for twenty-five weeks, and for the permanent and complete loss of use of his fourth finger, claimant is entitled to fifty per cent of Ms average weekly wage for twenty weeks. Claimant’s annual earnings in the year preceding Ms injury were $1,823.71. His average weekly wage was $35.07,. one-half of wMch is $17.54. Claimant’s compensation rate is thus the maximum of $15.00 per week. The injury having occurred subsequent to July 1, 1947 this must be increased 30% or $4.50, making a compensation rate of $19.50 per week. An award is therefore entered in favor of the claimant, Grover C. Boston, in the total sum of $877.50 to be paid as follows: $682.50, accrued, is payable forthwith; $195.00, payable in weekly installments of $19.50 per week beginning April 20, 1948 for a period of 10 weeks. This award is subject to the approval of the Governor, as provided in Section 3 of "An Act concerning the payment of compensation awards to State employees.”